DETAILED ACTION
Claims 1 – 21 are currently pending.
Claims 1 and 20 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 – 13 of applicant’s response, filed 6/30/2022, with respect to the rejection of claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach the claim limitations of processing device comprising an instruction parsing module and a data processing module coupled to each other, and the processing device coupled to a storage module and configured to control access to the storage module and process data, wherein the control method comprises: receiving a data processing instruction indicating a predetermined data processing operation on target data by the instruction parsing module, wherein the data processing instruction includes a task type field, a data processing operation field, and a data address field; 6Application No.: 17/128,229Attorney docket: 035309-8038US01 analyzing the data processing instruction by the instruction parsing module to determine whether the data address field of the data processing instruction carries the target data or a storage address of the target data according to the task type field in the data processing instruction; wherein, when the data address field of the data processing instruction carries the target data, the data processing module receives the target data carried by the data processing instruction from the instruction parsing module, and performs the predetermined data processing operation indicated by the data processing operation field on the target data; when the data address field of the data processing instruction carries a storage address of the target data, the processing device accesses the storage module according to the storage address to obtain the target data stored in the storage module, and performs the predetermined data processing operation indicated by the data processing operation field on the target data; variations of which are set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181